Case 1:15-cv-01059-CFC-CJB Document 116 Filed 10/02/20 Page 1 of 2 PageID #: 1223




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF DELAWARE


   SAMSUNG ELECTRONICS CO.,
   LTD.,
                     Plaintiff,

   v.                                                       Civil Action 15-1059-CFC

   IMPERIUM IP HOLDINGS
   (CAYMAN), LTD.,
                      Defendant.


         MOTION FOR ADMISSION PRO HAC VICE OF GREGORY L. EWING

         Pursuant to Local Rule 83.5 and the attached Certification, I, Joelle E. Polesky, Esquire,

  move for the admission pro hac vice of Gregory L. Ewing, Esquire, to represent Defendants,

  Imperium IP Holdings (Cayman), LTD., in this matter.



                                                     STRADLEY RONON
                                                     STEVENS & YOUNG, LLP

                                                             /s/ Joelle E. Polesky
                                                     Joelle E. Polesky (ID No. 3694)
                                                     1000 North West Street, Suite 1279
                                                     Wilmington, DE 19801
                                                     Tel: (302) 295-4856
                                                     Fax: (302) 295-4801
                                                     Email: jpolesky@stradley.com

                                                     Attorneys for Defendant,
                                                     Imperium IP Holdings (Cayman), LTD.

  Dated: October 2, 2020
Case 1:15-cv-01059-CFC-CJB Document 116 Filed 10/02/20 Page 2 of 2 PageID #: 1224




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE


   SAMSUNG ELECTRONICS CO.,
   LTD.,
                     Plaintiff,

   v.                                                      Civil Action 15-1059-CFC

   IMPERIUM IP HOLDINGS
   (CAYMAN), LTD.,
                      Defendant.



                                             ORDER

         AND NOW, this _____ day of _______________, 2020, upon consideration of the Motion

  for Admission Pro Hac Vice of Gregory L. Ewing, Esquire, and its accompanying Certification, it

  is ORDERED that the Motion is GRANTED.




                                                     J.
